Title: To George Washington from William Thornton, 6 October 1797
From: Thornton, William
To: Washington, George



Respected Friend
City of Washington Octr 6th 1797

I have sent the Section of Square No. 21, with an Alteration made by the red Line, which is allowing as much as the Surveyor, on attentively considering the Ground, thinks can be made with propriety. I have directed the general plan of the Levels to be made correspondent.
I request you will be pleased to accept a Dozen Bottles of what may be truly called The heart of Oak. It is old Spirit that was distill’d upon my own Estate in the Island of Tortola, 28 Years ago, and has obtained the deep colour by standing in Oak Casks ever since. It is as good as a Tincture of Bark, and would be of no disservice to a Virginia Planter in a Dram Fog. My Family join me in most respectful Complts to your Lady & self. I am sir with sincere regard your respectful Friend

William Thornton

